                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION


 JENNIFER WILSON,                                    )
                                                     )
         Plaintiff,                                  )
                                                     )   NO. 3:21-cv-00151
 v.                                                  )
                                                     )   JUDGE CAMPBELL
 RANDSTAD USA,                                       )
                                                     )
         Defendant.                                  )


                                        MEMORANDUM

       Plaintiff Jennifer Wilson, a Tennessee resident, filed a pro se employment discrimination

Complaint against Randstad USA under Title VII of the Civil Rights Act of 1964 (“Title VII”).

(Doc. No. 1). Plaintiff also submitted an application to proceed as a pauper. (Doc. No. 2). This

matter is before the Court for a ruling on the application and initial review of the Complaint.

                      I. APPLICATION TO PROCEED AS A PAUPER

       The Court may authorize a person to file a civil suit without paying the filing fee. 28 U.S.C.

§ 1915(a). Plaintiff is unemployed; she receives a very small, “sporadic” unemployment payment

that is exceeded by basic expenses; and she reports no significant assets. (Doc. No. 2). Because it

appears that Plaintiff cannot pay the full civil filing fee in advance without undue hardship, the

application will be granted.

                                      II. INITIAL REVIEW

       The Court must conduct an initial review of the Complaint and dismiss any action filed in

forma pauperis if it is frivolous, malicious, fails to state a claim upon which relief may be granted,

or seeks monetary relief against a defendant who is immune from such relief. 28 U.S.C. §

1915(e)(2)(B); see also Ongori v. Hawkins, No. 16-2781, 2017 WL 6759020, at *1 (6th Cir. Nov.



      Case 3:21-cv-00151 Document 5 Filed 03/25/21 Page 1 of 5 PageID #: 29
15, 2017) (“[N]on-prisoners proceeding in forma pauperis are still subject to the screening

requirements of § 1915(e).”).

A. Legal Standard

       “Pro se complaints are to be held to less stringent standards than formal pleadings drafted

by lawyers, and should therefore be liberally construed.” Williams v. Curtin, 631 F.3d 380, 383

(6th Cir. 2011); see also Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citing Estelle v. Gamble, 429

U.S. 97 (1976)). Even under this lenient standard, however, pro se plaintiffs must meet basic

pleading requirements and are not exempted from the requirements of the Federal Rules of Civil

Procedure. Martin v. Overton, 391 F.3d 710, 714 (6th Cir. 2004).

       In reviewing the Complaint, the Court applies the same standard as under Rule 12(b)(6) of

the Federal Rules of Civil Procedure. Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). Thus,

“a district court must (1) view the complaint in the light most favorable to the plaintiff and (2) take

all well-pleaded factual allegations as true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478,

488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009) (citations

omitted)). The Court must then consider whether those factual allegations “plausibly suggest an

entitlement to relief,” Williams, 631 F.3d at 383 (quoting Ashcroft v. Iqbal, 556 U.S. 662, 681

(2009)), that rises “above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007). The Court need not accept as true “unwarranted factual inferences,” DirectTV, Inc. v.

Treesh, 487 F.3d 471, 476 (6th Cir. 2007) (quoting Gregory v. Shelby Cnty., 220 F.3d 433, 446

(6th Cir. 2000)), and “legal conclusions masquerading as factual allegations will not suffice.”

Eidson v. Tenn. Dep’t of Children’s Servs., 510 F.3d 631, 634 (6th Cir. 2007); see also Young Bok

Song v. Gipson, 423 F. App’x 506, 510 (6th Cir. 2011) (explaining the role of courts is not “to




                                                  2

      Case 3:21-cv-00151 Document 5 Filed 03/25/21 Page 2 of 5 PageID #: 30
ferret out the strongest cause of action on behalf of pro se litigants” or to “advis[e] litigants as to

what legal theories they should pursue”).

B. Factual Background

        In September 2020, Randstad USA hired Plaintiff, an African-American woman, to be a

home-based customer service representative. (Doc. No. 1 at 6). Randstad sent Plaintiff onboarding

paperwork to complete and a computer to use. (Id.) Soon after, Plaintiff began an online training

class. (Id.) After two days of the training class, Plaintiff sent an email to Randstad resigning from

the position and requesting a paycheck. (Id.) Randstad directed Plaintiff to return the computer.

(Id.) After Plaintiff again requested a paycheck, Randstad instructed her to “complete her

onboarding” paperwork. (Id.) On October 5, 2020, Plaintiff enquired about her paycheck for a

third time. (Id.) In response, Randstad stated that Plaintiff had not completed her onboarding

paperwork. (Id.) Plaintiff responded by calling Randstad “racist.” (Id.) Plaintiff alleges that her

two-day “job performance was satisfactory” and that she did not hear about “other people not

getting paid.” (Id. at 7).

C. Discussion

        The Complaint alleges Randstad engaged in discrimination under Title VII by failing to

pay Plaintiff for the several days of training prior to Plaintiff’s resignation. (Id. at 7). As relevant

here, Title VII makes it unlawful for an employer to fail or refuse to hire or to discharge any

individual, or otherwise to discriminate against any individual with respect to her “compensation,

terms, conditions, or privileges of employment, because of such individual’s race [or] color[.]” 42

U.S.C. § 2000e-2(a)(1). To state a Title VII discrimination claim, Plaintiff must plausibly allege

that: (1) she is a member of a protected class; (2) she suffered an adverse employment action; (3)

she was qualified for the position in question; and (4) she was treated differently from similarly



                                                   3

      Case 3:21-cv-00151 Document 5 Filed 03/25/21 Page 3 of 5 PageID #: 31
situated individuals outside of his protected class. Wright v. Murray Guard, Inc., 455 F.3d 702,

709 (6th Cir. 2006); Smith v. City of Salem, Ohio, 378 F.3d 566, 570 (6th Cir. 2004) (citing Perry

v. McGinnis, 209 F.3d 597, 601 (6th Cir. 2000)). However, Plaintiff need not establish all elements

of a prima facie case of discrimination at this stage. Swierkiewicz v. Sorema N.A., 534 U.S. 506,

512 (2002). So long as the complaint “provides an adequate factual basis” for a Title VII

discrimination claim, it satisfies pleading requirements. Serrano v. Cintas Corp., 699 F.3d 884,

897 (6th Cir. 2012) (citing Lindsay v. Yates, 498 F.3d 434, 439–40 (6th Cir. 2007)).

        Even construing the Complaint most liberally, however, Plaintiff has not stated a colorable

Title VII discrimination claim. The Complaint alleges that Plaintiff is an African-American

woman; Plaintiff participated in two days of training with Randstad; Plaintiff voluntarily resigned;

and Plaintiff had a disagreement with Randstad about payment for those two days that involved

the completion of onboarding paperwork. Aside from Plaintiff’s own unsupported assertion that

Randstad is “racist,” which the Court need not accept as true at this stage, DirectTV, Inc., 487 F.3d

at 476, the Complaint contains no factual basis for a claim of discrimination on the basis of race

or color. In particular, Plaintiff makes no plausible allegation that she was denied pay in favor of

a person who was not a member of a protected class. 1 The Complaint therefore fails to allege that

Plaintiff was treated differently than others because of her race or color. While the Court does not

doubt that Plaintiff feels aggrieved by her pay dispute with Randstad, she has not provided an

adequate basis for a Title VII discrimination claim. This claim, therefore, must be dismissed.




1
         It is of no moment that the Complaint states Plaintiff “did not hear” about other people not getting
paid. (Doc. No. 1). This is not an allegation that others of any specific group were paid while Plaintiff was
not, but, rather, a statement that Plaintiff has no information about any pay circumstances other than her
own. This is insufficient to plausibly allege the different treatment of similarly-situated individuals.
                                                     4

      Case 3:21-cv-00151 Document 5 Filed 03/25/21 Page 4 of 5 PageID #: 32
                                     III. CONCLUSION

       For the reasons explained above, the Court concludes that Plaintiff’s Title VII

discrimination claim must be dismissed.

       An appropriate order will be entered.




                                               ________________________________
                                               WILLIAM L. CAMPBELL, JR.
                                               UNITED STATES DISTRICT JUDGE




                                                 5

     Case 3:21-cv-00151 Document 5 Filed 03/25/21 Page 5 of 5 PageID #: 33
